Title: 1774 Thursday. Octr. 13.
From: Adams, John
To: 


       Dined with Mr. Dickenson with Chase, Paca, Low, Mifflin, Mr. Penn and General Lee, at six O Clock.
       From 10 O Clock untill half after four, We were debating, about the Parliamentary Power of regulating Trade. 5 Colonies were for allowing it, 5. against it, and two divided among themselves, i.e. Mass, and Rhode Island.
       Mr. Duane has had his Heart sett upon asserting in our Bill of Rights, the Authority of Parliament to regulate the Trade of the Colonies. He is for grounding it on Compact, Acquiescence, Necessity, Protection, not merely on our Consent.
       
      